UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-1025



BELINDA PARKER,

                                              Plaintiff - Appellant,

          versus


LOUIS CALDERA, Secretary of the Army, U.S.
Department of the Army,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-99-493-3)


Submitted:   April 13, 2000                 Decided:   April 20, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Belinda Parker, Appellant Pro Se. Debra Jean Prillaman, Assistant
United States Attorney, Richmond, Virginia; Edward John Martin,
UNITED STATES ARMY, Arlington, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Belinda Parker appeals the district court’s order dismissing

her civil action alleging employment discrimination.    We have re-

viewed the record and the district court’s opinion and find no

reversible error.    We find that the district court properly denied

Parker’s claims because she failed to exhaust her administrative

remedies, see 29 C.F.R. § 1614.105 (1999); failed to timely file

suit in the district court, see 42 U.S.C. § 2000e-16(c) (1994);

Brown v. General Servs. Admin., 425 U.S. 820, 829-32 (1976); and

failed to allege a cognizable adverse employment action.    See Page

v. Bolger, 645 F.2d 227, 233 (4th Cir. 1981). Accordingly, we af-

firm.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2